Chapter 119, section 9, Gen. Laws, relates to granting license for the sale of lightning-rods. The material part of it, as amended by c. 34, Laws of 1879, is, "The treasurer of the state may grant such license for the term of one year, upon receiving from any applicant the sum of five hundred dollars, and from any applicant who has for the five years last past been a citizen of this state the sum of one hundred dollars." Citizens of other states cannot take a license unless they pay five hundred dollars, while a person who has been five years a citizen of this state may take one for one hundred dollars; and in this respect the citizens of other states are not given the privileges and immunities of citizens of this state. State v. Lancaster, 63 N.H. 267; Bliss's Petition, 63 N.H. 135.
Demurrer sustained.